Exhibit 10.7     Redacted USF Sponsored Research Agreement.

 

 

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS                      EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].

 

RESEARCH AGREEMENT

BY AND BETWEEN

 

NEW ENERGY SOLAR CORPORATION

 

AND

 

THE UNIVERSITY OF SOUTH FLORIDA

 

 

 

            THIS RESEARCH AGREEMENT IS MADE AND ENTERED INTO BY AND BETWEEN NEW
ENERGY SOLAR COPRORATION (a wholly owned subsidiary of New Energy technologies,
Inc.), a corporation having a place of business located at 8875 Hidden River
Parkway, Suite 300, Tampa, FL 33637 (“New Energy”), and the University of South
Florida Board of Trustees, a public body corporate ("University"), for support
to the project entitled “(Semitransparent Flexible Power Foil (SFPF))”.  For
consideration of the mutual promises, covenants, and obligations contained
herein, New Energy hereby retains the University to undertake certain activities
described in Attachment 1. The parties agree as follows:

 

                                                  I.  PERIOD OF PERFORMANCE

 

            ****

 

 

                                   II.  WORK PLAN / PROJECT ADMINISTRATION

 

            The University shall perform the activities described in Attachment
1 and will   comply with all statutory requirements and applicable regulations
in the conduct of the project.

 

            The University agrees that such activities will be directed by:

 

                        The University Project Director:        

 

                                    Dr. Xiaomei Jiang

                                    University of South Florida

                                    PHYSICS DEPARTMENT

                                    4202 E. FOWLER AVENUE

                                    Tampa, FL 33830    

                                    (813) 974-7765

                                    (813) 974-5813 (fax)

                                    Jiang, Xiaomei [xjiang@cas.usf.edu]

1

--------------------------------------------------------------------------------



                       

                                   

 

 

 

                        The University Administrative Contact:

 

                                    Shanna Hunt

                                    Sponsored Research Administrator

                                    University of South Florida

                                    Division of Sponsored Research

                                    3650 Spectrum Blvd Ste 160

                                    Tampa, FL 33612-9446

                                    (813) 974-7971

                                    (813) 974-4962 (fax)

                                    shunt@research.usf.edu

 

            NEW ENERGY Representatives:

 

                        Project Director:

 

                                    Meetesh V. Patel, Esq.

                                    New Energy Solar Corporation

                                    8875 Hidden River Parkway, Suite 300

                                    Tampa, FL 33637

                                    (800) 213-0689

                                    (866) 266-0419 (fax)

                                    mpatel@newenergytek.com

 

  Administrative Contact:

 

                                    Meetesh V. Patel, Esq.

                                    New Energy Technologies, Inc.

                                    1050 Connecticut Avenue, NW

                                    10th Floor

                                    Washington, DC 20036

                                    (800) 213-0689

                                    (8660 266-0419 (fax)

                                    mpatel@newenergytek.com

 

 

                                   

            All deliverables/invoices submitted by the University must be
approved in writing by New Energy’s Project Director prior to payment by New
Energy to the University.

 

 

 

 

                                                    III.  ALLOCATION OF FUNDS

 

            New Energy agrees to compensate the University as per Attachment 2,
****. It is further agreed

2

--------------------------------------------------------------------------------



that all invoices should contain an original signature of an authorized official
of the University and should be sent to New Energy’s Project Director for
approval (see Article II for the address).  Invoices shall be submitted to New
Energy on a monthly basis. Payments shall be remitted to:

 

University of South Florida

University Controller’s Office

Cashier’s Office

4202 E. Fowler Ave., ADM 147

Tampa, FL  33620

 

           

           

                                               IV.  PAYMENT RESPONSIBILITIES

 

            New Energy shall issue payment in U.S. dollars within 30 days after
receipt of an acceptable invoice and receipt, inspection, and acceptance of
goods and/or services provided in accordance with the terms and conditions of
this Agreement.

 

 

                                               V.  INDEPENDENT CONTRACTOR

 

            The relationship of the parties is that of mutually independent
contractors.  Each party and its officers, employees, agents, subcontractors, or
other contractors shall not be deemed by virtue of this Agreement to be the
officers, agents, or employees of the other party.  Each party assumes the risk
of all liability arising from its respective activities pursuant to this
Agreement and from the acts or omissions of its respective officers, agents, and
employees.

 

 

VI.  TERMINATION

 

            This Agreement may be canceled by either party upon no less than
thirty (30) days written notice, with or without cause; notice shall be
delivered by certified mail, return receipt requested, or in person with proof
of delivery.  In case of cancellation, only the percent of satisfactory progress
actually achieved to the date of cancellation will be due and payable to the
University and University will refund to New Energy any unused funds that it may
have in escrow.

 

            In the event that University’s Project Director becomes unable or
unwilling to continue the project activities hereunder, and a mutually
acceptable substitute is not available, New Energy shall have the option to
cancel this Agreement.

 

 

 

VII.  PUBLICITY

 

            Neither party shall use the name of the other party, nor of any
employees of the parties, in any publicity, advertising, or news release without
the prior written approval of an authorized representative of that party.

 

            Under the provisions of Florida Statute 1004.22, the University
shall make available, upon request, the title and description of a research
project, the name of the researcher, and the amount and source of funding
provided for the project.

3

--------------------------------------------------------------------------------



 

University acknowledges that New Energy is a wholly owned subsidiary of a
corporation having a reporting obligation under the Securities Exchange Act of
1934, as amended, which has or may have certain disclosure and filing
obligations under applicable law, including but not limited to the public
announcement and disclosure of this Agreement and the filing of the same with
the United States Securities and Exchange Commission; it is acknowledged and
agreed that such disclosure and filing shall not be deemed a violation of this
Agreement.

 

 

 


VIII.  CONFIDENTIALITY

 

In the course of performing work under this Agreement, it may be necessary for
either party to disclose to the other certain confidential and/or proprietary
information or data. All such confidential information will be clearly
identified in writing as confidential, or if given orally, will be reduced to
writing within thirty (30) days. Each party agrees to hold the other’s
confidential information in confidence from date of disclosure until five (5)
years from the date such confidential information is either returned to the
disclosing party or destroyed as requested by the party. The parties shall take
reasonable precautions to avoid disclosure, publication or dissemination of such
confidential information and to use such confidential information only in
connection with the project. No obligation of confidentiality applies to any
information which was already in the receiving party’s possession prior to its
receipt from the disclosing party; becomes publicly known or available through
no breach of this Agreement by the receiving party; is acquired by the receiving
party from a third party without notice or restrictions of confidentiality; is
independently developed by the receiving party’s personnel to whom the providing
party’s confidential information had not been disclosed; or is required to be
disclosed by law or governmental regulation, in which case both parties will
work together in order to comply with such request.

This Agreement and the contents hereof constitute a confidential business
relationship between the parties.  Each party acknowledges that significant
damage could be done to the other one should the terms of this Agreement become
public knowledge.  Both parties agree that they will not reveal the terms of
this Agreement to any third party (excluding agents, attorneys, representatives
and others with whom they have a legal obligation to disclose, including, but
not limited to, government agencies and regulatory authorities) except within
the restrictive confines of a Confidentiality Agreement, and that they will
exercise reasonable precautions to insure that neither they nor their employees
or agents shall allow the terms of the Agreement to become public knowledge.

 

 

 

 

IX.  PUBLICATIONS

 

****





 

 

X.  INTELLECTUAL PROPERTY

 

University agrees that the University Project Director will promptly disclose
all intellectual property generated during the course of this Agreement to its
Division of Patents & Licensing in accordance with the Statement of Policies and
Procedures for Inventions and Works (0-300), and the

4

--------------------------------------------------------------------------------



Division of Patents & Licensing will promptly disclose such intellectual
property to New Energy.  Inventorship shall be determined in accordance with
U.S. Patent law and ownership shall follow inventorship.  Intellectual property,
inventions, improvements and/or discoveries, whether or not patentable or
copyrightable, which are conceived and/or made while performing this project and
during the course of this Agreement, covered under Attachment 1 in which there
is at least one inventor of University and one inventor of New Energy, whether
or not utilized or otherwise incorporated into this project, shall be jointly
owned by University and New Energy.

 

 

The parties agree that any existing background intellectual property and/or
inventions and technologies of New Energy, the University, the University
Project Director or University employees existing prior to the execution of this
Agreement are their own separate property, respectively, and are not affected by
this Agreement.  Neither party shall acquire any claims to or rights in any
background intellectual property and/or technologies in existence prior to the
execution date of this Agreement.

 

 

XI.  GOVERNING LAW

 

This Agreement shall be governed and construed in accordance with the laws of
the State of New York.

 

XII.  INSURANCE

 

University assumes all risk of personal injury and property damage arising from
its activities pursuant to this Agreement that are attributable to the negligent
acts or omissions of University and its officers, agents, and employees while
acting within the scope of their employment by University.  This statement shall
not be construed or interpreted as consent by University to be sued except as
provided by Florida law or as a waiver of University’s sovereign immunity beyond
that provided in Section 768.28, Florida Statutes.

 

 

                                             XIII.  DELEGATION OF AUTHORITY

 

            This Agreement is valid and enforceable only upon being signed by
persons authorized to bind the University hereto, and by all persons required by
Florida law or University policy to sign an agreement of this nature in order to
bind the University hereto.

 

XIV.   CONTINUAL UPDATES ON PROGRESS OF RESEARCH

 

The University Project Director shall provide ongoing written progress reports
to New Energy on a monthly basis and a comprehensive written research report due
on the final calendar day of each calendar quarter. The University Project
Director shall provide to New Energy information related to experiments and/or
new news related to ongoing research that may be disseminated to New Energy’s
stakeholders.

 

 

 

 

SIGNATURE PAGE FOLLOWS

 

 

 

                      IN WITNESS WHEREOF, the parties have caused this
Agreement, which includes

5

--------------------------------------------------------------------------------



Attachments 1 and 2, to be executed by their undersigned duly authorized
officials.       

 

 

 

                                                        University of South
Florida

                                            Board of Trustees, a public body
corporate

 

 

 

 

 

Reviewed by:                                                              
SIGNED BY:



_______________________                                  
___________________________

                                                                                                                         

Dr. Xiaomei Jiang                                                        Diego
Vazquez, Director

University Project Director                                          Division of
Sponsored Research

                         

 

SGS Review:

 

_________

 

 

 

NEW ENERGY SOLAR CORPORATION

 

 

 

 

____________________________

Meetesh V. Patel, Esq.

President




6

--------------------------------------------------------------------------------




ATTACHMENT 1

 

SCOPE OF WORK

 

 

Development of Semitransparent Flexible Power Foil (SFPF) for smart window
technology

 

Research Team:

PI: Dr. X. Jiang

Senior Scientist: Dr. Zhang

Graduate Student: Jason Lewis

University of South Florida

 

1. Overall Objective

****

 

2. Background

****

 

3. Novelty of the SFPF based Solar Array

 

·         ****

·         ****

·         ****

·         ****

 

4. Plan of Work

 

Stage 1: ****

                    

Goal:

 

****

 

Stage 2: ****

 

Goal:

 

****

 

Stage 3: ****

 

Goal:

 

****

 

Stage 4: ****)

 

 

Goal:

7

--------------------------------------------------------------------------------



 

****

 

 

5. Reporting Requirements

 

Principal Investigator will promptly man an Invention Disclosure Report to New
Energy with respect to any new and useful process, machine, manufacture or
composition of matter conceived and reduced to practice, during the term of this
Agreement in the performance of research associated with SFPF.

 

As per Section XIV of this agreement, Principal investigator will furnish
monthly progress reports to New Energy on a monthly basis. In addition to the
progress reports, as agreed to by New Energy and the Project Director, the
Project Director shall provide New Energy information on experiments or new news
related to the ongoing research so that New Energy can keep its shareholders
apprised of the progress of the research.  

 

 

 

ATTACHMENT 2

 

METHOD OF PAYMENT

 

[Include here invoicing instructions; invoicing schedule; contact name and
address to whom invoices should be mailed; include all reports/deliverables due
with the invoices]

 

 

****

 

Payments will be made to the University upon presentation of an Invoice by the
Principal based upon the following schedule:

****

 

 

 

Justification for Budget Proposal

 

1. Direct labor

****

 

2. Fringe and Benefit

****

 

3. Travel

****

 

4. Other direct cost

****

 

5. Indirect costs. ****

 

8

--------------------------------------------------------------------------------

